IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 02-60400
                          Conference Calendar


VERONICA MCCALLUP,

                                           Plaintiff-Appellant,
versus

ROBERT SINGLEY, SR., ET AL.,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 3:02-CV-289-BN
                          --------------------
                            October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Veronica McCallup, Mississippi state prisoner # K1256,

appeals the district court’s dismissal of her civil rights action

as duplicative and therefore malicious.     See 28 U.S.C. § 1915(e)

(2)(B)(i).     She asserts conclusionally that her claims are not

duplicative.     We DISMISS the appeal as frivolous.

     The record in this case, as well as McCallup’s allegations

and arguments, indicate that she has raised the claims made in

her instant complaint in some of her prior lawsuits.     McCallup

has failed to demonstrate that the district court abused its

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60400
                                  -2-

discretion in dismissing her complaint as malicious, based on its

being duplicative.     See Bailey v. Johnson, 846 F.2d 1019, 1021

(5th Cir. 1988).

     McCallup has asserted for the first time in her brief the

following claims:     (1) wrongful placing of “drop meters” on her

Indian burial grounds and selling mineral rights thereof;

(2) defacing her tribal church with paint and placing a dog’s

body near the church; and (3) that she is still being held in

prison although her parole was scheduled for September 2001.

These claims will not be considered on this appeal because they

were not pleaded in McCallup’s complaint and they do not involve

purely legal questions.     See Burch v. Coca-Cola Co., 119 F.3d

305, 319 (5th Cir. 1997); Kelly v. Foti, 77 F.3d 819, 822 (5th

Cir. 1996).

     McCallup contends that the district court erred by counting

this case as a “strike” pursuant to 28 U.S.C. § 1915(g), because

it involves nonprison litigation.     Section 1915(g) applies to all

of a prisoner’s frivolous or malicious litigation, however, not

just to prison-related claims.      See Adepegba v. Hammons,

103 F.3d 383, 384-87 (5th Cir. 1996).

     McCallup’s appeal is without arguable merit and is therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     Accordingly, McCallup’s appeal is DISMISSED.   See 5TH CIR.

R. 42.2.    The district court’s dismissal of McCallup’s complaint

as frivolous and the dismissal of this appeal as frivolous both
                             No. 02-60400
                                  -3-

count as “strikes” pursuant to 28 U.S.C. § 1915(g).     See

Adepegba, 103 F.3d at 388.    As McCallup has now accumulated at

least five strikes, she may not proceed in forma pauperis in any

civil action or appeal filed while she is incarcerated or

detained in any facility unless she is in imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g); McCallup v.

Musgrove, No. 02-60233 (5th Cir. Aug. 20, 2002) (unpublished).

     McCallup is hereby cautioned that the prosecution of

additional frivolous appeals will invite the imposition of

additional sanctions.   Therefore McCallup should review any

pending appeals to determine whether they raise frivolous issues.

     APPEAL DISMISSED; THREE-STRIKES BAR NOTED; SANCTION WARNING

ISSUED.